Response to Amendment
This action is in response to Amendments made on 5/20/2022, in which: claims 1, 7, 11, 19, 23, 26, 28 are amended, claims 29-30 remain as filed originally, claims 9-10, 12-13, 20-22, 27, 31-32 are previously presented, claims 2-6, 8, 14-18, 24-25 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Cottrell (US 2015/0313104) does not teach or render obvious an aeroponics apparatus with a modular grow bed system with a grow bed tray having a base and two sidewalls to hold a plant support at a spaced position from the base, wherein the grow bed tray is positioned above or below another grow bed tray and a nebulizer to nebulize the nutrient solution with at least one ultrasonic transducer, and more specifically, wherein the at least one ultrasonic transducer is mounted under the base of the grow bed tray with a fixing portion to fix the position of the transducer. Prior art Cottrell discloses a similar aeroponics device with a base having a column extending upward with an ultrasonic transducer within the base to form an interior fog chamber, but is silent regarding a modular grow bed system with trays mounted above or below one another and an ultrasonic transducer mounted under the base of the grow bed tray with a fixing portion.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642              

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644